Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art is to Borders (US 2018/0100714).  Borders discloses a method converting a semiautomatic firearm to a non-semiautomatic firearm, the method comprising:  5providing an assembly (114) for installation into a semiautomatic firearm, wherein the assembly, when installed in the semiautomatic firearm, is configured to: bias a bolt stop lever in a first position, wherein in the first position the bolt stop lever prevents a bolt of the semiautomatic firearm from chambering a second round after a first round is fired;  10operatively couple the bolt stop lever to a bolt release mechanism; cause the bolt stop lever to move to a second position upon receiving an applied force to the bolt release mechanism.  Borders does not show, however, the method wherein in the second position the bolt stop lever permits the bolt of the semiautomatic firearm to chamber the second round; and  15operatively decouple the bolt release mechanism from the bolt stop lever causing the bolt stop lever to return to the first position.  Additionally, there is no teaching in the prior art that would motivate one of ordinary skill in the art to modify Borders in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641